DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 1, 2, 7-9, 15-23, 25-26 and new claim 27 are under examination.
Claim 3-6, 10-14 and 24 are cancelled. 
Claim 1, 2, 7-9, 15-23 and 25-27 are rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 7-9, 15-23 and 25-27are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2012/0172319 A1).
Regarding claim 1, 2, 7, 9 and 15, Chow et al. (Chow) discloses a composition, human milk fortifier composition (‘319, [0002], [0036], [0049], [0061]) comprising protein (‘319, [0118]) which  includes soy protein and rice protein (‘319, [0119]); and human milk oligosaccharides combination (‘319, [0070]-[0073]) which includes Lacto-N-Tetraose (‘319, [0072]). 
Chow teaches total amounts of human milk oligosaccharides (HMOs) including the Lacto-N-Tetraose, in the human milk fortifier composition is in a range of about 0.001 mg/mL to about 20 mg/mL (‘319, [0007], [0074], [0078]). Chow clearly recognize amounts of the human milk oligosaccharides (HMOs) depends on the specific human milk oligosaccharide (HMO) and amounts of other components in the composition (‘319, [0074]). It would have been obvious to one of ordinary skill in the art to adjust an amount of the Lacto-N-Tetraose including the cited range in Chow’s human milk fortifier composition to provide known health benefits for infants. 
With respect to claim 2, the recitation of “…is tailored to fortify the breast milk of a primiparous woman… …” is considered a recitation of the intended use of the claimed composition, a result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. With respect to claim 7, recitation of “…is specifically tailored for an infant of a select age…” is considered a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. With respect to claim 9, when reading the preamble in the context of the entire claim, the recitation “…of preparing a human milk fortifier tailored to fortify the breast milk of a multiparous women …” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Chow discloses mixing the composition, human milk fortifier composition with breast milk (diluent) (‘319, [0049]).  Breast milk is well known to be sourced to encompass a previously pregnant female (primiparous mother).  Chow discloses the method of use, administering to the infant (‘319, [0143]). 
With respect to claim 15 and 27, recitation of “for optimizing and/or preventing sub-optimal growth and development in an infant having or at risk of sub-optimal growth and development who was born preterm to a primiparous mother” as recited in claim 15; and “…wherein the infant is an infant born alive prior to 37 weeks of gestation…” as recited in new claim 27; are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Chow discloses the method of use and administering to the infant (‘319, [0143]). Chow discloses mixing the composition, human milk fortifier composition with breast milk (diluent) (‘319, [0049]).  Breast milk is well known to be sourced to encompass a previously pregnant female (primiparous mother).  Chow discloses the method of use, administering to the infant (‘319, [0143]). With respect to claim 15, the human milk oligosaccharides combination (‘319, [0070]-[0073]) which includes 3’fucosyllactose (3’FL) (‘319, [0072]). Chow teaches total amounts of human milk oligosaccharides (HMOs) including the 3’fucosyllactose (3’FL), in the human milk fortifier composition is in a range of about 0.001 mg/mL to about 20 mg/mL (‘319, [0007], [0074], [0078]). Chow clearly recognize amounts of the human milk oligosaccharides (HMOs) depends on the specific human milk oligosaccharide (HMO) and amounts of other components in the composition (‘319, [0074]). It would have been obvious to one of ordinary skill in the art to adjust an amount of the 3’fucosyllactose (3’FL) including the cited range in Chow’s human milk fortifier composition to provide known health benefits for infants. 
Regarding claim 8, Chow discloses the composition comprising carbohydrates, vitamins and minerals (‘319, [0059]).
Regarding claim 16 and 17, Chow discloses the claimed invention as discussed above in claim 15. Chow teaches total amounts of human milk oligosaccharides (HMOs) including 3’fucosyllactose (3’FL), in the human milk fortifier composition is in a range of about 0.001 mg/mL to about 20 mg/mL (‘319, [0007], [0074]). Chow clearly recognize amounts of the human milk oligosaccharides (HMOs) depends on the specific human milk oligosaccharide (HMO) and amounts of other components in the composition (‘319, [0074]). It would have been obvious to one of ordinary skill in the art to adjust an amount of the 3’fucosyllactose (3’FL) including the cited range in Chow’s human milk fortifier composition to provide known health benefits for infants. With respect to claim 17, 22 and 23, Chow discloses administering the composition to a term infant, 12 months or younger (‘319, [0003] [0041]) wherein the infant would inherently have parents, including a mother. Breast milk is well known to be sourced to encompass a previously pregnant female (primiparous mother).  
Regarding claim 18 and 25, Chow discloses mixing the composition, human milk fortifier composition with breast milk (diluent) (‘319, [0049]), wherein the breast milk inherently source of a female mother. Chow discloses the method of use, administering the composition, human milk fortifier composition to the infant (‘319, [0143]). Breast milk is well known to be sourced to encompass a previously pregnant female (primiparous mother).  
Regarding claim 19 and 20, Chow discloses the composition, human milk fortifier composition comprising the human milk oligosaccharides combination including 3’fucosyllactose (3’FL) (‘319, [0072]). 
Regarding claim 21, Chow discloses the composition, human milk fortifier composition comprising the human milk oligosaccharides combination including Lacto-N-Lacto-N-Fucosylpentaose-II (‘319, [0072], [0073]).
Regarding claim 26, Chow discloses the composition, human milk fortifier composition with breast milk (diluent) (‘319, [0049]), carbohydrates, vitamins and minerals (‘319, [0059]).
Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive. 
Applicant asserts “…the cited reference Chow fails to render obvious the present claims. For example, independent Claims 1 and 9 have been amended to recite particular human milk oligosaccharides, and Chow fails to disclose or suggest the recited one or more human milk oligosaccharides. In this regard, the Patent Office cites Chow for the disclosure of 3-FL, this HMO has been deleted from independent Claims 1 and 9, and the Patent Office has cited no disclosure in Chow that suggests any of the remaining HMOs recited by independent Claims 1 and 9…”. 

Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive. First, it is noted the claim language is “comprising”, which is opened end claim wherein the claimed composition may include other components, including 3'fucosyllactose (3'FL). In other words the instant claims do not preclude components 3'fucosyllactose (3'FL) in the claimed composition.  Second, Chow teaches total amounts of human milk oligosaccharides (HMOs) including the Lacto-N-Tetraose, in the human milk fortifier composition is in a range of about 0.001 mg/mL to about 20 mg/mL (‘319, [0007], [0074], [0078]). Chow clearly recognize amounts of the human milk oligosaccharides (HMOs) depends on the specific human milk oligosaccharide (HMO) and amounts of other components in the composition (‘319, [0074]). It would have been obvious to one of ordinary skill in the art to adjust an amount of the Lacto-N-Tetraose including the cited range in Chow’s human milk fortifier composition to provide known health benefits for infants,

Applicant asserts “…Chow fails to render obvious the present claims. For example, Chow fails to disclose or suggest administering the recited human milk fortifier composition to the recited recipient (i.e., an infant having or at risk of sub-optimal growth and development who was born preterm to a primiparous mother), as required by present independent Claim 15. In this regard, the as-filed specification explicitly defines the term “primiparous” as “a woman who has given birth once, or has only 1 child,” and defines the term “perterm” as “infants who were not born at term.” See specification, page 4, the sixth and eighth paragraphs…”. 
Applicant’s remark is not convincing. The recitation of “for optimizing and/or preventing sub-optimal growth and development in an infant having or at risk of sub-optimal growth and development who was born preterm to a primiparous mother” as recited in claim 15; and “…wherein the infant is an infant born alive prior to 37 weeks of gestation…” as recited in new claim 27; are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Chow discloses the method of use and administering to the infant (‘319, [0143]). Chow discloses mixing the composition, human milk fortifier composition with breast milk (diluent) (‘319, [0049]).  Breast milk is well known to be sourced to encompass a previously pregnant female (primiparous mother).  Chow discloses the method of use, administering to the infant (‘319, [0143]). It is unclear how Applicant can claim of administering a composition to claim subject as human being(s), infant and mother. Chow clearly teaches administering the composition to a term infant, 12 months or younger (‘319, [0041]) wherein the infant would inherently have parents, including a mother. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792